Exhibit 10.1
 
TRANSFER AND PAYMENT AGREEMENT


This Transfer and Payment Agreement (this “Agreement”) is dated as of September
2, 2011, by and among Empresario Inc., an Illinois corporation (“Buyer”), Omar
Solis, an individual (“Solis”), and  DecisionPoint Systems, Inc., a Delaware
corporation (“Seller”).


RECITALS


1. Copernic Inc. (“Copernic”) and Buyer are parties to an Asset Purchase
Agreement dated as of May 14, 2009 (the “Purchase Agreement”), whereby Copernic
granted to Buyer the right to quiet enjoyment and use of the Purchased Assets,
subject to the terms and conditions set forth therein.
 
2. Solis is the chief executive officer and sole shareholder of Buyer and
executed a guarantee of certain obligations related to the Purchase Agreement in
favor of Copernic, dated as of May 14, 2009 (the “Guarantee”).
 
3. On August 10, 2010, Buyer and Copernic entered into a Convertible Secured
Debenture (the “Debenture”), pursuant to which the balance of the Purchase Price
then due under the Purchase Agreement was converted to a note.
 
4. Copernic subsequently transferred its rights under the Purchase Agreement,
Debenture and Guarantee to Seller.
 
5. Since entering into the Purchase Agreement, Buyer has operated and controlled
Mamma.com and the Ad Network, and Buyer wishes to retain the Purchased Assets so
that it may continue to operate the Business (as defined in the Purchase
Agreement), which was formerly operated by Copernic.
 
6. Buyer and Seller now wish to terminate the Debenture and Guarantee and
complete the transfer of the Purchased Assets, the Business, and all rights
attendant thereto as set forth herein in exchange for a $500,000 payment from
Buyer to Seller.
 
Capitalized terms used herein without definition, but that are defined in the
Purchase Agreement, have the meanings given therein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows intending
to be legally bound:


1. Termination of Debenture and Guarantee.
 
(a) Seller hereby agrees that upon the payment and receipt by Seller of $500,000
plus $30,000 for legal expenses incurred by Seller (together with supporting
documentation) in certified funds (the “Payoff Amount”) (i) the Debenture shall
be cancelled, terminated, and of no further force and effect, and all of the
obligations of Buyer under the Debenture shall be terminated and cancelled, and
Buyer shall have no liability for any obligations under the Debenture, and (ii)
the Guarantee shall be cancelled, terminated, and of no further force and
effect, all of the obligations of Solis and Buyer under the Guarantee shall be
terminated and cancelled, and Solis and Buyer shall have no liability for any
obligations under the Guarantee.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Transfer of Assets and Other Rights.
 
(a) In consideration of and effective upon receipt by Seller of the Payoff
Amount, Seller hereby transfers, assigns and conveys to Buyer, free and clear of
all mortgages, pledges, security interests, charges, liens, restrictions and
encumbrances of any kind whatsoever, the Purchased Assets and the other rights
attendant to the Business, including without limitation, all rights, permits,
licenses, claims, causes of action, attorney-client, work product and
investigatory privileges, intellectual property, URLs, domain names and options
and any like rights or claims relating to or pertaining to the ownership,
control or operation of the Purchased Assets and the Business.
 
(b) Under the Purchase Agreement, Seller had legal rights to physical possession
of the Purchased Assets and the data relating to the Business, including discs,
tapes and diskettes used in connection with the operation of the
Business.  Following receipt by Seller of the Payoff Amount, upon the written
request of Buyer, Seller shall immediately give Buyer physical possession of the
Purchased Assets, including all discs, tapes, contracts, licenses, and/or other
materials and information used in the Business, or shall promptly and diligently
execute any required documents to evidence the Buyer’s ownership of the
Purchased Assets and related rights including without limitation, intellectual
property rights, URLs, domain names, and other priviledges, permits and
licenses, if possession is not reasonably practicable. Seller shall use
reasonable efforts to locate and provide such Purchased Assets to Buyer.
 
(c) Effective upon receipt by Seller of the Payoff Amount, as part of the sale
of the Business and Purchased Assets and the rights associated therewith, Seller
forever relinquishes its right to assert, waive, or pursue any rights, claims,
causes of action, or privileges arising from or in connection with the operation
and/or management of the Business and Purchased Assets, which includes the
business of Mamma.com and the Ad Network business, including without limitation,
all rights, permits, licenses, claims, causes of action, attorney-client, work
product and investigatory privileges, intellectual property, URLs, domain
names  (including all rights and claims relating to such privileges or right to
waive or renounce any such right or privilege), and options relating to or
pertaining to the ownership, control or operation of the Purchased Assets and
the Business.
 
3. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer and Solis that:
 
(a) All actions and proceedings necessary to be taken by or on the part of
Seller in connection with the transactions contemplated by this Agreement have
been duly and validly taken, and this Agreement has been duly and validly
authorized, executed and delivered by Seller and no other action on the part of
Seller is required in connection therewith.  Seller has full right, authority,
power and capacity to execute and deliver this Agreement and to carry out the
transactions contemplated hereby.  This Agreement, when executed and delivered,
will constitute the legal, valid and binding obligation of Seller enforceable in
accordance with its terms.
 
(b) The execution, delivery and performance by Seller of this Agreement does not
and will not (i) violate any provision of the Articles of Incorporation and
by-laws of Seller, in each case as amended to date, (ii) constitute a violation
of, or conflict with or result in any breach of, acceleration of any obligation
under, right of termination under, or default under, any agreement or instrument
to which Seller is a party or by which Seller is bound, (iii) violate any
judgment, decree, order, statute, rule or regulation applicable to Seller, (iv)
require Seller to obtain any approval, consent or waiver of, or to make any
filing with, any person or entity (governmental or otherwise) that has not been
obtained or made.
 
(c) Copernic assigned and/or otherwise legally transferred all of its rights and
delegated all of its obligations to Seller under the Purchase Agreement, the
Debenture, the Guarantee and related documents (the “Transaction Documents”). As
such, Seller has all material rights and powers as the holder and/or seller, as
the case may be, under the Transaction Documents sufficient to consummate the
transactions contemplated by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) With respect to the property and other legal interests transferred to the
Buyer pursuant to Section 2, Seller has good and marketable title to all such
assets free and clear of all mortgages, pledges, security interests, charges,
liens, restrictions and encumbrances of any kind whatsoever (other than  any
lien held by Citibank NA pursuant to the UCC Financing Statement, File No.
15524804, the Purchase Agreement and Debenture).
 
4. Representations and Warranties of Buyer. Buyer and Solis hereby represent and
warrant to Seller that:
 
(a) All actions and proceedings necessary to be taken by or on the part of Buyer
and Solis in connection with the transactions contemplated by this Agreement
have been or will be duly and validly taken, and this Agreement has been or will
be duly and validly authorized, executed and delivered by Buyer and Solis and no
other action on the part of Buyer or Solis is required in connection
therewith.  Buyer and Solis have full right, authority, power and capacity to
execute and deliver this Agreement and to carry out the transactions
contemplated hereby.  This Agreement, when executed and delivered, constitutes
the legal, valid and binding obligation of Buyer and Solis, enforceable in
accordance with its respective terms.
 
(b) The execution, delivery and performance by Buyer or Solis of this Agreement
does not and will not (i) violate any provision of the Articles of Incorporation
and by-laws of Buyer, as amended to date, (ii) constitute a violation of, or
conflict with or result in any breach of, acceleration of any obligation under,
right of termination under, or default under, any agreement or instrument to
which Buyer or Solis is a party or by which the Buyer or Solis is bound, (iii)
violate any judgment, decree, order, statute, rule or regulation applicable to
Buyer or Solis, or (iv) require Buyer or Solis to obtain any approval, consent
or waiver of, or to make any filing with, any person or entity (governmental or
otherwise) that has not been obtained or made.
 
5. General Release of Solis.  Seller, on behalf of itself and its respective
affiliates, parents, and subsidiaries, and all of their shareholders, owners,
members, partners, directors, officers, managers, employees, agents, trustees,
and representatives, assigns, successors, and designees, past, present and
future, and each of them (collectively, “Seller Releasors”), hereby fully
releases and discharges forever Solis, and his affiliates, trustees,
administrators, heirs, representatives, executors, beneficiaries and each of
their successors and assigns (collectively “Solis Releasees”) from any and all
claims, demands, rights, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, fees (including
without limitation attorneys’ fees), damages, judgments, orders and liabilities
of whatever kind or nature in law, equity or otherwise, whether now known or
which may hereafter exist, from the beginning of the world until the date hereof
(collectively, “Claims”), other than Seller Releasor Claims arising solely from
a breach of this Agreement or the Purchase Agreement to the extent not
inconsistent herewith.
 
6. General Release of Buyer.  Seller Releasors hereby fully release and
discharge forever Buyer, and its respective affiliates, parents or subsidiaries,
and all of their shareholders, owners, members, partners, directors, officers,
managers, employees, agents, trustees, and representatives, assigns, successors,
and designees, past, present and future, and each of them and their respective
affiliates or subsidiaries, (collectively “Buyer Releasees”) from any and all
Claims, other than Seller Releasor Claims arising solely from a breach of this
Agreement or the Purchase Agreement to the extent not inconsistent herewith.
 
 
3

--------------------------------------------------------------------------------

 
 
7. General Release of Seller.  The Buyer Releasees and Solis Releasees hereby
fully release and discharge forever the Seller Releasors from any and all
Claims, other than Claims arising solely from a breach of this Agreement or the
Purchase Agreement to the extent not inconsistent herewith.
 
8. Unknown Claims.  The Seller, on the one hand, and Buyer and Solis on the
other hand, understand and acknowledge that they may have other claims against
one or more of the other that are unknown at the present time.  Each such party
specifically and hereby assume all risks for such claims of every nature, known
or unknown, suspected or unsuspected.
 
9. Further Assurances.  Each of Buyer and Solis, on the one hand, and Seller, on
the other hand, for itself and its successors and permitted assigns, hereby
covenants and agrees that it will, without further consideration, from time to
time after the date hereof, execute and deliver to the other party further
instruments of sale, conveyance, assignment and transfer, and take such other
action, upon the reasonable request of such other party, in order more
effectively to sell, convey, grant, assign, transfer and deliver all or any
portion of the Purchased Assets or the Business and the rights attendant
thereto, and to assure and confirm to any other Person the ownership of the
Purchased Assets and the Business by Buyer, and to permit Buyer to exercise any
of the rights and other assets intended to be sold, conveyed, assigned,
transferred and delivered to Buyer hereby.
 
10. Miscellaneous.  This Agreement (a) may not be assigned (whether by operation
of law or otherwise) by either party without the prior written consent of the
other; provided however it shall be binding upon and shall inure to the benefit
of the parties hereto and their successors and permitted assigns, (b) shall be
governed by and construed in accordance with the internal laws of the State of
New York and any legal action or proceeding with respect to this Agreement shall
be brought exclusively in the Federal or state courts located in the New York,
New York and each of the parties consents to the exclusive jurisdiction of those
courts and (c) may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. A facsimile signature shall be deemed an original. The
invalidity, illegality, or unenforceability of any provision as determined by a
court of law or otherwise shall not affect the validity, legality or
enforceability of any other provision of this Agreement. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.  Any term of this
Agreement may be amended, waived or modified with the written consent of Buyer
and Seller
 
 
4

--------------------------------------------------------------------------------

 
 
[signatures on next page]


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by it duly authorized officers as of the day and year first above
written.
 

 
Empresario, Inc.
         
 
By:
/s/ Omar Solis       Name: Omar Solis        Title: President                   
    /s/ Omar Solis      
Omar Solis
                     
DecisionPoint Systems, Inc.
                      /s/ Donald Rowley       Name: Donald Rowley       Title:
Chief Financial Officer  


 
[signature page to Transfer and Payment Agreement]
 
 
5